[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


No. 99-1868

                         ELAINE CHANDLER,

                       Plaintiff, Appellant,

                                v.

              RAYTHEON EMPLOYEES DISABILITY TRUST AND
                METROPOLITAN LIFE INSURANCE COMPANY,

                      Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Patti B. Saris, U.S. District Judge]


                              Before

                  Selya and Lynch, Circuit Judges,

              and Schwarzer,* Senior District Judge.


     John S. Wessler, with whom Nathanson, Wessler & Onerheim was
on brief, for appellant.
     Jean M. Kelley, with whom Morrison, Mahoney & Miller, LLP
was on brief, for appellees.




                           June 14, 2000
______________
*Of the Northern District of California, sitting by designation.
           SELYA, Circuit Judge.          Ably represented, plaintiff-

appellant Elaine Chandler challenges a fiduciary's determination

deeming her ineligible to receive long-term disability benefits

under a plan sponsored by her employer, Raytheon Company.              The

plan is subject to the Employee Retirement Income Security Act

of 1974 (ERISA), 29 U.S.C. §§ 1001-1461.

           The denial of benefits occurred when the plan's claims

administrator, defendant-appellee Metropolitan Life Insurance

Company (Met Life), determined that, as of the critical date

(July 1995), Chandler was not "totally disabled" as that term is

defined in the plan.         Chandler exhausted her administrative

remedies and then sought judicial review.              See 29 U.S.C. §

1132(a)(1)(B).     The district court rejected her plea.               See

Chandler v. Raytheon Employees Disability Trust, 53 F. Supp. 2d

84   (D.   Mass.   1999)     (granting    summary    judgment    for   the

defendants).    Chandler appeals that order.

           We previously acknowledged that when a judge accurately

takes   the   measure   of   a   case   and   articulates   a   convincing

rationale, "an appellate court should refrain from writing at

length to no other end than to hear its own words resonate."

Lawton v. State Mut. Life Assur. Co., 101 F.3d 218, 220 (1st

Cir. 1996); accord Cruz-Ramos v. Puerto Rico Sun Oil Co., 202

F.3d 381, 383 (1st Cir. 2000); Ayala v. Union de Tronquistas,


                                    -3-
Local 901, 74 F.3d 344, 345 (1st Cir. 1996); Holders Capital

Corp. v. California Union Ins. Co. (In re San Juan Dupont Plaza

Hotel Fire Litig.), 989 F.2d 36, 38 (1st Cir. 1993).             This

principle has particular force where, as here, a case involves

no more than the application of uncontroversial legal rules to

a specific, highly idiosyncratic set of facts.      Thus, we affirm

the judgment below for substantially the reasons elucidated in

Judge Saris's thoughtful rescript.       See 53 F. Supp. 2d at 91.

            We add only that we are fully persuaded that the

appropriate standard by which Met Life's decision must be gauged

is whether its actions can be deemed arbitrary and capricious.

See Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989); Recupero v. New Engl. Tele. & Tel. Co., 118 F.3d 820,

827 (1st Cir. 1997).   Because the evidence of record here, taken

as   a   whole,   affords   reasonable   support   for   Met   Life's

determination, that rampart has not been breached.       See Doyle v.

Paul Revere Life Ins. Co., 144 F.3d 181, 184 (1st Cir. 1998).

We need go no further.



Affirmed.




                                 -4-